— Decree, Surrogate’s Court, New York County (Lambert, S.), entered August 4, 1982, which awarded letters of administration to petitioner-respondent Denise Stork and dismissed the appellant’s cross petition for such letters, affirmed, without costs. We agree with the Surrogate’s conclusion essentially for the reasons set forth in her careful and comprehensive opinion. Specifically we agree that appellant was not a distributee of the decedent’s estate under SCPA 1001 (subd 1, par ffl). Although the Surrogate indisputably had the discretionary power under SCPA 1001 (subd 4, par [a]) to grant letters of administration to the appellant in her capacity as executrix of the estate of her mother, who had died following the death of the decedent, and who would herself have had a prior right to letters of administration, the totality of factors set forth in the Surrogate’s opinion supports the determination not to exercise that discretion in favor of the appellant. Concur — Sandler, J. P., Carro, Asch, Milonas and Kassal, JJ.